8 F.3d 823
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.EUGENE YATES, Petitioner,v.Virginia Pocahontas Coal Company;  Old Republic InsuranceCompany;  Director, Office of Workers'Compensation Programs, United StatesDepartment of Labor, Respondents.
No. 92-1931.
United States Court of Appeals,Fourth Circuit.
Submitted:  January 21, 1993.Decided:  October 19, 1993.

On Petition for Review of an Order of the Benefits Review Board.  (91-1193-BLA)
Eugene Yates, Petitioner Pro Se.  Douglas Allan Smoot, Jackson & Kelly, Patricia May Nece, Eileen Mary McCarthy, Barbara J. Johnson, United States Department of Labor, for Respondents.
Ben. Rev. Bd.
AFFIRMED
Before WIDENER, PHILLIPS, and MURNAGHAN, Circuit Judges.
OPINION
PER CURIAM:


1
Eugene Yates seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C.A. # 8E8E # 901-945 (West 1986 & Supp. 1991).  Our review of the record discloses that the Board's decision is based upon substantial evidence and that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Yates v. Pocahontas Coal Co., BRB No. 91-1193-BLA (Ben. Rev. Bd. July 20, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED